DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 September 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130244202 A1) in view of Fromovich (US 20210338385 A1), in further view of Brock (WO 03015652 A2).
[AltContent: ][AltContent: arrow][AltContent: textbox (Plurality of flutes/ 
first & second cutting flutes)][AltContent: arrow][AltContent: textbox (Tip)][AltContent: arrow][AltContent: textbox (Joint hole)][AltContent: textbox (Tooth root neck)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Plurality of side-cutting grooves)][AltContent: arrow][AltContent: textbox (Coarse thread portion)][AltContent: arrow][AltContent: textbox (Fine thread portion)][AltContent: textbox (Implant fixture body)][AltContent: arrow][AltContent: ][AltContent: textbox (Multistep dental implant drill)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of steps)][AltContent: textbox (Drill bit portion)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stopper)][AltContent: textbox (Rod portion)]          
    PNG
    media_image1.png
    617
    500
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Stopper)][AltContent: arrow][AltContent: textbox (Stop line)][AltContent: textbox (Plurality of blades including plurality of cutting members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two sides of the cutting flute)][AltContent: textbox (Point angle)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    692
    289
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    59
    92
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Dental handpiece)][AltContent: textbox (Multistep dental implant drill)][AltContent: arrow]          
    PNG
    media_image4.png
    741
    486
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Implant hole)]         
    PNG
    media_image5.png
    749
    492
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Implant hole)][AltContent: textbox (Implant hole)][AltContent: arrow]
    PNG
    media_image6.png
    726
    441
    media_image6.png
    Greyscale
           
    PNG
    media_image7.png
    727
    414
    media_image7.png
    Greyscale


Regarding claim 1, Chen discloses a one single drill dental implant system (see Fig. 3 above), including: 
a multistep dental implant drill (20) engaged with a dental handpiece (200) (see annotated Fig. 6 above) and including a rod portion (21), a stopper and a drill bit portion (see annotate Fig. 3 above), the stopper 5connected to the rod portion and the drill bit portion (see annotate Fig. 3 above), the drill bit portion including a plurality of steps with a diameter decreasing from top to bottom (see annotate Fig. 3 above), at least one cutting flute and at least one tip (see annotated Fig. 3 above), and the at least one cutting flute penetrating an outer surface of the drill bit portion and extending from a bottom of the drill bit portion to a bottom of the stopper (see annotated Fig. 3 above); and 
10a dental implant (10) (see annotated Fig. 3 above) including: 
an implant fixture body having a fine thread portion (11), a coarse thread portion (12), and a plurality of side-cutting grooves (13) (see annotated Fig. 3 above and col. 2, lines 60-64); the fine thread portion (11) located on an upper surface of the implant fixture body, the coarse thread portion (12) located on a lower surface of the implant fixture body (see annotated Fig. 3 above and col. 2, lines 60-64); the plurality of 15side-cutting grooves distributed on the coarse thread portion and penetrating an outer surface of the implant fixture body (see annotated Fig. 3 above); and the plurality of side-cutting grooves extending from a bottom of the implant fixture body to a bottom of the fine thread portion (see annotated Fig. 3 above); 
a tooth root neck having a joint hole and located on a top of the 20implant fixture body (see annotated Fig. 3 above);  
wherein the at least one tip of the multistep dental implant drill (20) is aligned with a preset implant position on an alveolar bone to drill an implant hole (30) and implant the dental implant (see annotated Fig. 7 above, where the implant hole done by the multistep dental implant drill is aligned with the position of the dental implant); 
where a length of the fine thread portion (11) is substantially smaller than the length of the coarse thread portion based on a total length of the implant fixture body;
wherein the at least one cutting flute of the multistep dental implant drill (20) includes two cutting flutes that are respectively a first cutting flute and a second cutting flute (see annotated Fig. 3 above); 
wherein each of the plurality of steps and two sides of the first cutting flute and two sides of the second cutting flute form a plurality of blades, and the plurality of blades are respectively provided with a plurality of cutting members (see annotated fig. 3 and [0024-0025] – “plurality of stepped cutting edges 23 for drilling a stepped hole 30 in the patient's jawbone 22“; therefore if the stepped cutting edges are for drilling, the edge 23 of each step is a cutting member, providing a plurality of cutting members for each cutting flute).
However, even when Chen shows in Fig. 10 that the fine threads extends about less than 1/3 of the total length of the implant and that the rest of the length of the lower portion of the implant is for the coarse threads, Chen does not disclose that the length of the fine thread portion is in a range of 5% to 515% based on the total length of the implant fixture body; and the length of the coarse thread portion is in a range of 85% to 95% based on the total length of the implant fixture body, that each of the plurality of steps has an edge having a predetermined geometrical shape; that each of the plurality of steps is provided with a corresponding one of the plurality of cutting members mounted on the edge, the cutting member having a geometrical shape that is different from the predetermined geometrical shape of the edge; and a transverse width W1 of the side-cutting grooves close to a bottom of the coarse thread portion is greater than a transverse width W2 of the side-cutting grooves close to the bottom of the fine thread portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimized the length of the extension of the fine thread portion in the range of 5%-15% and the coarse thread portion in the range of 85%- 95% both based on the total length of the implant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
However, Chen does not disclose a transverse width W1 of the side-cutting grooves close to a bottom of the coarse thread portion is greater than a transverse width W2 of the side-cutting grooves close to the bottom of the fine thread portion; and that each of the plurality of steps is provided with a corresponding one of the plurality of cutting members mounted on the edge, the cutting member having a geometrical shape that is different from the predetermined geometrical shape of the edge.  

[AltContent: arrow][AltContent: textbox (Fine thread portion)][AltContent: arrow][AltContent: textbox (Threads)][AltContent: ][AltContent: textbox (Bottom transverse width (W1))][AltContent: ][AltContent: textbox (Upper transverse width (W2))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side-cutting grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    401
    226
    media_image8.png
    Greyscale


Fromovich teaches a dental implant (200) including threads and side-cutting grooves (700), where the side-cutting grooves (700) are shaped that the transverse width (W1) is greater in the bottom than the width (W2) of side-cutting grooves close to the bottom of the fine thread portion (see annotated Fig. 2A and 2B above and [0205]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transversal width of the side-cutting grooves of Chen, with the side-cutting grooves having a width bigger at the bottom of the implant that at the bottom of the fine thread portion of Fromovich, in order to create a continuous channel over the longitudinal length of the threads to transport the bone chips generated during tapping the threads on the bone tissue towards the bottom. 
However, Chen/Fromovich does not disclose that each of the plurality of steps has an edge having a predetermined geometrical shape, and each of the plurality of steps is provided with a corresponding one of the plurality of cutting members mounted on the edge, the cutting member having a geometrical shape that is different from the predetermined geometrical shape of the edge.

    PNG
    media_image9.png
    619
    156
    media_image9.png
    Greyscale
                            
    PNG
    media_image10.png
    338
    185
    media_image10.png
    Greyscale


Brock teaches a dental instrument including a body with edges (124), where each of the edges (124) includes a plurality of notches (118) defining cutting planes (130), cutting edges (128) and relief surfaces (120) forming a general triangular shape notches (118) for cutting or abrade against the wall, and expanding the cavity while successively urging the removed and dislodged tissues upward out of the cavity (see Fig. 2A and 2D above and page 9, lines 11-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of steps of Chen/Fromovich, with the cutting planes, cutting edges and relief surface defining a predetermined shape as in Brock, in order while cutting the surface of the bone removing and dislodging tissues upward out of the bone cavity. 
Regarding claim 2, Chen/Fromovich/Brock discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
Chen discloses that the multistep dental implant drill has a point angle, which it is set at the 10top of the drill bit portion (see annotated Fig. 5 above), where it is appreciated from the drawing that it has an angle approximately of more than 90 degrees and less than 180 degrees.
However, Chen/Fromovich/Brock does not disclose that the point angle is in a range of 70 degrees to 120 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimized the angle of the point angle at the top of the drill bit portion to have a range of 70-120 degrees of Chen/Fromovich/Brock, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 3, Chen/Fromovich/Brock discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Chen discloses that the first cutting 15flute and the second cutting flute penetrate the outer surface of the drill bit portion (see annotated Fig. 3 above); the first cutting flute and the second cutting flute extend from the bottom of the drill bit portion to the bottom of the stopper (see annotated Fig. 3 above); and the second cutting flute is opposite to the first cutting flute (see annotated Fig. 3, due to the multistep dental implant drill includes a plurality of cutting flutes, a second cutting flute can be diametrically opposite to the first cutting flute).
Regarding claim 6, Chen/Fromovich/Brock discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Chen discloses that the stopper has a stopping line, and the stopping line is arranged around the bottom of the stopper (see annotated Fig. 5 above).  
Regarding claim 7, Chen discloses a method for using one single drill dental implant system, including 10the steps of: 
a positioning step of aligning a tip of a drill bit portion of a multistep dental implant drill (20) with a preset implant position on an alveolar bone (see Fig. 6 above where the tip of the drill bit portion is already aligned and drilling in a predetermined location);
a drilling step of rotating the multistep dental implant drill (20) by a dental handpiece to drill an implant hole in the alveolar bone (see Fig. 6 above where the tip of the drill bit portion is already drilling in a predetermined location);  
15an expanding step of drilling the alveolar bone through a plurality of steps of drill bit portion of the multistep dental implant drill (20) (see the plurality of steps in the annotated Fig. 3 above) and a plurality of cutting members provided on the drill bit portion (see the plurality of cutting member in annotated Fig. 5 above), so that a diameter of the implant hole is gradually enlarged to be smaller than a diameter of a dental implant (10)  (see the implant hole in annotated Fig. 9 and the implant hole with the dental implant attached in annotated Fig. 10, where the diameter of the hole is smaller than the diameter of the dental implant); and 
an implantation step of implanting the dental implant (10) into the implant 20hole (see Fig. 10 where the dental implant is already implanted in the implant hole);
wherein the multistep dental implant drill (20) includes two cutting flutes that are respectively a first cutting flute and second cutting flute (see annotated Fig. 3 above); each of the plurality of steps of the drill bit portion of the multistep dental implant drill (20) and two sides of the first cutting flute and two sides of the second cutting flute form a plurality of blades; and the plurality of blades are respectively provided with the plurality of cutting members (see annotated fig. 3 and [0024-0025] – “plurality of stepped cutting edges 23 for drilling a stepped hole 30 in the patient's jawbone 22“; therefore, if the stepped cutting edges are for drilling, the edge 23 of each step is a cutting member, providing a plurality of cutting members for each cutting flute); 
wherein the dental implant (10) includes an implant fixture body in which a plurality of side-cutting grooves (13) are formed (see annotated Fig. 3 above and col. 2, lines 60-64); and 
wherein the alveolar bone is cut by a cutting surface of the side-cutting grooves (13) of the dental implant (10) when the dental implant (10) is implanted (see annotated Fig. 7 during implantation, and Fig. 10 where the dental implant 10 is already implanted in the implant hole).  
However, Chen does not disclose that each of the plurality of steps has an edge having a predetermined geometrical shape, and each of the plurality of steps is provided with a corresponding one of the plurality of cutting members mounted on the edge, the cutting member having a geometrical shape that is different from the predetermined geometrical shape of the edge, and a transverse width W1 of the side-cutting grooves close to a bottom of the coarse thread portion is greater than a transverse width W2 of the side-cutting grooves close to a bottom of the fine thread portion.
Fromovich teaches a dental implant (200) including threads and side-cutting grooves (700), where the side-cutting grooves (700) are shaped that the transverse width (W1) is greater in the bottom than the width (W2) of side-cutting grooves close to the bottom of the fine thread portion (see annotated Fig. 2A and 2B above and [0205]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transversal width of the side-cutting grooves of Chen, with the side-cutting grooves having a width bigger at the bottom of the implant that at the bottom of the fine thread portion of Fromovich, in order to create a continuous channel over the longitudinal length of the threads to transport the bone chips generated during tapping the threads on the bone tissue towards the bottom. 
Brock teaches a dental instrument including a body with edges (124), where each of the edges (124) includes a plurality of notches (118) defining cutting planes (130), cutting edges (128) and relief surfaces (120) forming a general triangular shape notches (118) for cutting or abrade against the wall, and expanding the cavity while successively urging the removed and dislodged tissues upward out of the cavity (see Fig. 2A and 2D above and page 9, lines 11-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of steps of Chen/Fromovich, with the cutting planes, cutting edges and relief surface defining a predetermined shape as in Brock, in order while cutting the surface of the bone removing and dislodging tissues upward out of the bone cavity. 
Regarding claim 8, Chen/Fromovich/Brock discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Chen discloses drilling the bone is using the drill bit portion and extending up to the stopper (see Fig. 9).
However, Chen does not disclose that the stopping line contact the alveolar bone.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention if the multistep dental implant drill of Chen includes a drill bit portion ending in a stopper/flat upper portion that is attached to the rod portion (21), that during the drilling of the implant hole, as soon as the drill bit portion drills its entire length into the bone, said flat upper portion would contact the bone.
Due to the stopper/flat upper portion does not include cutting members, as soon as it contacts the bone the multistep dental implant drill will stop drilling in the longitudinal direction, providing a stopping mechanism.
Regarding claim 10, Chen/Fromovich/Brock discloses that a first abutment is 10connected to a joint hole of the dental implant, and an artificial crown is installed on the first abutment after the implantation step (see col. 3, lines 38-40).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of Fromovich does not disclose the width of the flutes. Furthermore, applicant mentions that Fig. 1B clearly does not show the difference in width as claimed.

    PNG
    media_image11.png
    413
    444
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    410
    445
    media_image12.png
    Greyscale

On the other hand, the implant 200 shown in Fig. 2A and cross-section in Fig. 2B is the embodiment used in the rejection, not the embodiment 100 shown in Fig. 1A and 1B (shown above). 
The Office agrees that the specification only indicates that the depth of the flute (see element 290), in the direction towards the core, changes in different sections from the distal portion towards the coronal portion of the implant as shown in Fig. 2B (see portions 216, 217, 225, 224, 226).
 The Office understands that if it is used a figure as reference, said figure should clearly show the claimed limitation. In the case of the prior art of Fromovich, the embodiment shown in Fig. 2A clearly shows a plurality of flutes extending in a spiral shape, where the width at the distal portion has a wider configuration than the same flute closer to the coronal portion of the implant.
Therefore, if Fig. 2A shows a difference in the width of the flute from the distal portion and the coronal portion and also correlates to the change in depth of the same flute as shown in Fig. 2B and in the specification, a person skill in the art would see obvious that the flute itself is wider in 216 and 215 portions than in the 223 portion, complying with the claim language.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Straight sections)][AltContent: arrow][AltContent: textbox (Circular shape)]
    PNG
    media_image13.png
    298
    418
    media_image13.png
    Greyscale

Regarding page 4, beginning in 2nd to paragraph, applicant mentions Fig. 7, and that paragraph 0208 discloses that the flute includes two straight section 702 that changing the cross-section of the flute along the length of the implant would be impractical and would impair the ability of cutting, and that the teaching of the width is not disclosed.
The Office clarifies that Fromovich also discloses that the flute 700 shown in Fig. 7 represents at least a portion of the threading 705, in which includes the circular arch 701 and the straight sections 702. Wherein par. 0210 discloses that in “each of the shown embodiments, the thread depth D.sub.T generally decreases in the coronal direction along the main body section 120, 220, 320, 420, 520 of the threaded portion 110, 210, 310, 410, 510. Therefore, depending on the length of the straight sections 702, the undercut may not be present along the full length of the threading 105, 205, 305, 405, 505.”
If the length of the straight sections 702 may not be present in at least a portion along the full length of the flute, and in combination that the cross-sectional shape is circular on the bottom of the flute as shown in Fig. 7, it is understood that if the depth decreases in the flute, a person skill in the art would see obvious that the width of the flute would decrease encompassing the circular shape of the bottom of the flute.
Therefore, the Office understands that the limitations of the difference in width of the flute as claimed is found in the prior art of Fromovich as shown in embodiment of Fig. 2A and 2B, making the rejection proper.
Regarding page 6, 2nd paragraph, with respect the added language in claim 1 and 7, the Office found the prior art of Brock teaching the added structural limitations.
Regarding page 7, paragraphs 5-7, due to the reasons given above, the claims are not ready for allowance.
Therefore, for all the reasons given above, it is understood that he claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772